In this case error is sought to be shown in a judgment of the district court of Okmulgee county, Oklahoma. The motion for new trial was overruled on the 2d day of April, 1910, and ninety days' extension of time given plaintiff in error within which to make and serve a case-made. A purported case-made was prepared by counsel, but was not served until July 8, 1910, or a period of about one week after the expiration of the time granted by the court. July 23, 1910, the said case-made, attached to a petition in error, was filed in this court, and on August 20, 1910, counsel for defendant in error moved to dismiss the same by reason of the fact that the case-made was not served within the statutory period of three days, nor within *Page 420 
an extension of time allowed by the judge or the court within said time. This motion must be sustained, the rule being that a party desiring to appeal has three days by statute in which to serve the case-made after the judgment or order appealed from is entered, and unless such case-made is served within that time, or within an extension of time allowed by the judge or court within said time, the case will not be considered in this court. Devault et al. v. Merchants' Exchange Co.,22 Okla. 624, 98 P. 342; London   Lancashire Fire Ins. Co. v. Cumminset al., 23 Okla. 126, 99 P. 654; Bettis v. Cargile et al.,23 Okla. 301, 100 P. 436; Carr v. Thompson et al., ante,108 P. 1101.
The appeal is, accordingly, dismissed.
All the Justices concur.